Order entered March 12, 2021




                                                  In the
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                        No. 05-19-00593-CV

                            BROOKE ARMBRISTER, Appellant

                                                     V.

           AMERICAN HONDA FINANCE CORPORATION, Appellee

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-19-00400

                                            ORDER
                              Before Justices Osborne and Carlyle1

        Before the Court is a document filed by appellant Brooke Armbrister on

February 12, 2021, asking the Clerk of the Court to reverse the mandate issued in

this case. We construe the document as a motion to recall the mandate and modify

the judgment. We DENY the motion.




    1
      The Honorable Bill Whitehill, Justice, participated in the Court’s opinion in this case, but he did not
participate in resolving the motion denied by this Order.
/s/   CORY L. CARLYLE
      JUSTICE